

Exhibit 10.1






CORNING INCORPORATED
DEFERRED COMPENSATION PLAN FOR DIRECTORS


AMENDMENT NO. 4 TO FEBRUARY 3, 1999 RESTATEMENT


Pursuant to Section 16 of the Corning Incorporated Deferred Compensation Plan
for Directors (the “Plan”), Corning Incorporated hereby amends the Plan,
effective as of September 30, 2014, as follows:


1.           Section 5 (as previously amended by Amendments Nos. 2 and 3) is
amended by deleting paragraphs (c) and (d) thereof in their entirety and
replacing them with the following:


(c)
Restricted Stock Unit Account. The amount, if any, in or allocated to the
participant’s deferred compensation restricted stock unit account on each date
compensation would have been paid in accordance with the Company’s normal
practice but for the election to defer shall be in a number of stock-settled
restricted stock units (“RSUs”) granted under the Company’s 2010 Equity Plan for
Non-Employee Directors (as it may be amended from time to time) or any successor
shareholder approved plan that may be designated by the Company, the number of
which RSUs shall be equal to such amount divided by the closing price of shares
of the Company’s Common Stock on the New York Stock Exchange (hereinafter
referred to as “Market Value”) on such date or on the trading day next preceding
such date if such date is not a trading day, which number (unless the Board
determines otherwise in its discretion) shall be rounded up to the next whole
number of RSUs. On each date that the Company pays a regular cash dividend on
shares of its Common Stock outstanding, the participant’s account shall be
credited with a number of additional RSUs equal to the amount of such dividend
per share multiplied by the number of RSUs in such participant’s account on such
date divided by the Market Value on such dividend date or on the trading day
next preceding such date if the dividend payment date is not a trading day,
which number (unless the Board determines otherwise in its discretion) shall be
rounded up to the next whole number of RSUs.  Notwithstanding the foregoing, in
connection with the adoption of Amendment No. 4 to the Plan, effective September
30, 2014, (i) the number of RSUs then credited to each participant’s restricted
stock unit account in respect of each then-outstanding grant to the participant
shall be rounded (up or down) to the nearest whole number of RSUs and (ii)
solely if such rounding results in a reduction in the aggregate cumulative
number of RSUs in the participant’s restricted stock unit account, the adjusted
number of RSUs comprising the most recent grant credited to the participant’s
account shall be increased such that, after giving effect to such increase, the
aggregate cumulative number of RSUs  in the participant’s restricted stock unit
account shall be a whole number of RSUs equal to or greater than the aggregate
cumulative number of RSUs in the participant’s restricted stock unit account
immediately before giving effect to this sentence.



(d)
Recapitalization.  The number of RSUs in the participant’s restricted stock unit
account shall be proportionally adjusted for any increase or decrease in the
number of issued shares of Common Stock of the Company resulting from a
subdivision or consolidation of shares or other capital adjustment, or the
payment of a stock dividend or other increase or decrease in such shares
effected without receipt of consideration by the Company, or any distribution or
spin-off of assets (other than cash) to the stockholders of the Company, which
adjusted number (unless the Board determines otherwise in its discretion) shall
be rounded up to the next whole number of RSUs.


© 2014 Corning Incorporated. All Rights Reserved.
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this amendment on its behalf this 30th day of September, 2014.



 
CORNING INCORPORATED
       
By:
/s/ John P. MacMahon
   
John P. MacMahon
       
Title:
Senior Vice President, Global Compensation and Benefits



 
 



© 2014 Corning Incorporated. All Rights Reserved.
 
 

--------------------------------------------------------------------------------

 